Citation Nr: 1228819	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  12-09 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from June 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2012.  A statement of the case was issued in April 2012, and a substantive appeal was received in April 2012.  

Additional evidence with a written waiver of preliminary RO review were both received in July 2012

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There appears to be outstanding medical records.  In a letter received in February 2011 and in a December 2011 VA examination report, the Veteran and the VA examiner, respectively, mentioned that the Veteran was seen at the Cleveland Clinic for acoustic neuroma.  Also, a June 2011 VA treatment record shows that the Veteran was in contact with a Dr. Charles Hodge from the State University of New York (SUNY) and another neurosurgeon (who was not identified) from Binghamton, New York.  In a statement received in July 2012, Manoj Kumar, M.D. of the Cortland ENT & Sleep Lab noted that he had been treating the Veteran for the last 6 years.  Also received in July 2012 was a letter from the Veteran's wife, who stated that the Veteran was treated by Jack Vernon, Ph.D. at the University of Oregon.  Medical records reflecting treatment from the aforementioned medical personnel and medical facilities are not of record.               

Additionally, since the December 2011 VA examination,  the Veteran submitted another private medical opinion dated in July 2012 from Dr. Kumar.  Under these circumstances, and in view of the need to return the case to the RO for records development, the Board believes it appropriate to afford the Veteran another VA examination with opinion to fully assist him with his claims.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Action should be taken to contact the Veteran to identify the neurosurgeon mentioned in the June 2011 VA treatment record and to obtain appropriate consents to the release of the medical records from that neurosurgeon.  Appropriate action should also be taken to request all pertinent treatment records from the medical providers mentioned above.

2.  After completion of the above, the RO should schedule the Veteran for another VA audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that bilateral hearing loss and/or tinnitus were manifested during the Veteran's active duty service or are otherwise causally related to such service, to include noise exposure during service?

A rationale should be provided for all opinions.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

